DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 21-31, drawn to a method of forming via oxidative chemical vapor deposition, a coated cathode material forming an interfacial layer coating comprising an organic polymer comprising a conductive polymer comprising poly(3,4-ethylenedioxythiophene) by forming at least one of oxide bonds between the conductive polymer and cathode active material on a cathode active material comprising LiMn2O4; contacting the coated cathode material with an organic solvent, methanol to remove impurities and forming solvent-free the interfacial layer in the reply filed on 6-30-2022 is acknowledged.
Claim 29 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-30-2022.
Claims 32-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-30-2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-27 and 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the interfacial layer comprising an organic polymer comprising a conductive polymer selected from the group consisting of the ones cited in claim 28, does not reasonably provide enablement for any organic polymer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0280].
Claims 21-28 and 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the interfacial layer comprising an organic polymer comprising an insulating polymer selected from the group consisting of the ones cited in claim 29, does not reasonably provide enablement for any organic polymer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0275].
Claims 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the substantial uniform interfacial layer comprising a thickness from 10-100 nm having a thickness variation less than 5% does not reasonably provide enablement for a thickness variation of less than 5% of any thickness.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There are no teachings in the specification in regard to what cathode active materials comprise a temperature from 50-130 degrees C when forming the interfacial layer coating. 

Claims 21-28 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claim 21 is rejected because the claim should cite “wherein the chemical vapor deposition is selected from the group consisting of oxidative chemical vapor deposition and initiated chemical vapor deposition” because of the use of “and”.          Claim 22 is rejected because it is unclear what is meant by “contacting the coated cathode material and an organic solvent to remove impurities”.              Claim 23 is rejected because it is unclear what is meant by “when forming the interfacial layer coating” because the cathode active material does not form the coating.           Claim 24 is rejected because it is unclear what the thickness comprises to have a variation of less than 5%.           Claim 26 is rejected because the examiner believes that the claim should cite “covers at least 95% of the exterior surface of the coated cathode material” instead of comprises.          Claims 26-27 are rejected because it is unclear what the difference is between the two claims because if the interfacial layer coating comprises at least 95% of the exterior surface than there would be less than 5% of the exterior surface of the coated material.          Claim 28 is rejected because the claim should cite “wherein the organic polymer comprises a conductive polymer selected from the group consisting of… and combinations thereof” because the use of “and”.  In addition, the claim is rejected because it is unclear what are polythiophene derivatives because poly(3,4-ethylenedioxythiophene) would be considered a derivative.  Therefore should be removed from the claim.          Claim 30 is rejected because the claim should cite “forming at least one selected from the group consisting of oxide bonds and sulfide bonds between the conductive polymer and a cathode active material…formed by one selected from the group consisting of hydrolysis and decomposition of an electrolyte for a lithium ion battery”. because of the use of “and”.           Claim 30 is rejected because the phrase “formed by one of hydrolysis and decomposition of an electrolyte for a lithium ion battery” does not add value to the claim because the claim is drawn to a method of forming a coated cathode material and natural battery.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 26-27 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yushin et al. (US 2015/0236372).           Yushin et al. teaches on page 6, [0075-0076], a cathode comprising an active material comprising Li2S nanoparticles comprising a coating layer by using a chemical vapor deposition which could be a protective polymer coating. In some designs, the polymer CVD precursors may comprise monomers and initiators which has the advantages of a high degree of coating uniformity, the ability to deposit a surface coating layer from monomers that exhibit different properties in solution (e.g., Produced copolymers from hydrophilic and hydrophobic polymers) and the ability to prevent the use of the solvent (which could be expensive, difficult to remove or which may have unfavorable interactions with the particles in which the polymer coating is to be deposited) which increases flexibility to design improve composite particles.  Yushin et al. teaches in claim 5 wherein the active material comprising Li2S comprises a precipitate from a solution dried at temperatures in excess of about 100°C and teaches in claim 6 with the solvent of the solution includes at least 20 weight percent ethanol or at least 20 weight percent methanol.
Claim(s) 21, 23-28 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. “Surface engineering of LiMn2O4 electrode using nanoscale polymer thin films via chemical vapor deposition polymerization”.           Su et al. teaches in the abstract, applying a thin film via chemical vapor deposition polymerization of a conducting poly(3,4-ethylenedioxythiophene) [PEDOT] polymer or insulating poly (divinylbenzene) [PDVB] polymer on a LiMn2O4 electrode and that the list vapor based technique can engineer nanoscale polymer thin films with controllable thickness and composition on the surface of battery electrodes.  Su et al. teaches on page 27064, that CVD process can deposit polymer thin films ranging in thickness from a few nanometers to tens of thousands of micrometers. Su et al. teaches in figure 2 (e), coating a 20 nm thick layer of PEDOT on a LiMn2O4 particle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727